Opinion by
Ekwall, J.
At the hearing it was stipulated that the circumstances relating to the liquidator’s conversion of the currency are similar in all material respects to those in Abstract 54732. The collector’s letter of transmittal, which was received in evidence, conceded that the conversion of the currency should have been made in accordance with Bureau of Customs Circular Letter No. 2675. In view of the stipulation and following the cited decision it was held that the cur*444rency of the invoices should have been converted in the manner directed by the judgment of this court in said Abstract- 54732, in accordance with Bureau of Customs Circular Letter No. 2675, dated October 19, 1949.